                  UNITED STATES DISTRICT
                  COURT MIDDLE DISTRICT
                  OF TENNESSEE
Ozier                            )
                                 )
                                 )
 Plaintiff                       )

v.
                                 )No.3;19-333 ) Judges
                                 Campbell/
                                 Newburn/Brown

Ole Songs LLC

Defendant                         )JURY DEMAND
                            O R D E R
          I conducted a settlement conference in this case on
September 18,2019. The parties were not able to reach a
settlement. They are advised I remain available to assist with
ADR at their request at any time.


                                 /S/Joe B. Brown
                           U.S. Magistrate Judge
